Citation Nr: 1437441	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-30 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for prostate cancer, status post radical retropubic prostatectomy with residual frequency and incontinence.

2.  Entitlement to service connection for a kidney condition.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for canker sores.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968. 

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2007 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this case to afford the Veteran an opportunity to testify at a Board hearing in June 2013.  Thereafter, the Veteran testified before the undersigned at a Board videoconference hearing at the RO.  A transcript is of record.

The issue of rating in excess of 40 percent for prostate cancer, status post radical retropubic prostatectomy with residual frequency and incontinence is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

At the May 2014 Board hearing, the Veteran testified that he wished to withdraw his pending appeal on the issues of service connection for a kidney condition, dizziness, canker sores, hypertension, bilateral hearing loss, and tinnitus. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for a kidney condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for dizziness have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for canker sores have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

4.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

5.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

6.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran testified at the May 2014 Board hearing that he wanted to withdraw his pending appeal with regards to the issues of service connection for a kidney condition, dizziness, canker sores, hypertension, bilateral hearing loss, and tinnitus.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing his appeal with respect to these issues on appeal. 

Because the Veteran has withdrawn his appeal as to his service connection claims for a kidney condition, dizziness, canker sores, hypertension, bilateral hearing loss, and tinnitus, there remain no allegations of error of fact or law for appellate consideration on these issues, and the Board does not have further jurisdiction.




ORDER

The Veteran's appeal with respect to the service connection claims for a kidney condition, dizziness, canker sores, hypertension, bilateral hearing loss, and tinnitus is dismissed.


REMAND

The Veteran submitted a statement in June 2013 that his prostate symptoms had become progressively worse since his surgery.  He was last evaluated for his prostate disability in June 2009.  Therefore, another examination is warranted to address the present severity of his prostate disability.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records from the VAMC in Madison, Wisconsin dated since January 2010.  Document all efforts to obtain these records.

2.  Thereafter, the RO should schedule the Veteran for a genitourinary examination to determine the nature and extent of his prostate cancer residuals.  The Veteran's file, a copy of this remand, and access to claims file must be provided to the examining VA physician prior to the examination.  All tests must be completed in accordance with the latest worksheets for rating disorders of the genitourinary system.  Following the examiner must address, inter alia, the frequency that the Veteran has had to change any absorbent materials, as well as any renal dysfunction and/or obstructed voiding.

The examiner also should assess whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected prostate disability renders him incapable of obtaining and maintaining substantially gainful employment versus employment that was just marginal in comparison.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, please indicate why that is so.

3.  Thereafter, the RO must readjudicate the claim.  If the claim is denied, a supplemental statement of the case must be issued, and the appellant offered an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


